Citation Nr: 1539320	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for hammer toes of the right foot, to include as secondary to pes planus. 

3.  Entitlement to service connection for sinus condition/allergies. 

4.  Entitlement to service connection for sinus and tension headaches. 

5.  Entitlement to service connection for a uterine condition, to include uterine fibroids and dysfunctional uterine bleeding.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served from July 14, 1981 to October 16, 1981 (active duty for training), February 1, 1991 to April 29, 1991 (active duty), March 16, 1997 to May 30, 1997 (active duty), September 10, 1999 to November 24, 1999 (active duty for training), and June 13, 2005 to October 4, 2009 (active duty).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2014, the Veteran testified at a Board video hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In January 2015, the Board remanded these claims for additional development and they have been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additionally, certain relevant documents, including the June 2014 hearing transcript, are contained within a Virtual VA claims file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for pes planus, a sinus condition, and a headache condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has a right hammer toe disability.

2.  The more probative evidence of record shows that the Veteran does not have a uterine condition that was incurred in or aggravated in service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a hammer toe disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  The criteria for establishing service connection for uterine condition, to include uterine fibroids and dysfunctional uterine bleeding have not been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a letter dated November 2009, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate her claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2010 rating decision reflects the initial adjudication of the claims after issuance of that letter.  Hence, the letter met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and statements from the Veteran.  

Additionally, the prior remand instructions were substantially complied with in regards to the claims being adjudicated.  In January 2015, the Board remanded the claims in order to provide the Veteran with examinations regarding the nature and etiologies of the claimed disabilities.  The RO/AMC provided the examinations in April 2015.  The Board finds that, with regard to service connection for a right hammer toe disability and uterine condition, the examinations are adequate, and as such the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As noted, the RO arranged for the Veteran to undergo VA examinations regarding her claims, per the January 2015 Board remand.  Those examinations were provided in April 2015.  The Board finds that the resulting examination reports regarding the Veteran's claimed right hammer toe disability and uterine condition are adequate for the purpose of determining the etiology of the claimed disabilities.  The examiner reviewed the claims file and elicited from the Veteran her history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for an evaluation of the etiology of the claimed conditions.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal, indicated the bases for the RO's denials, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish status as a 'veteran' based upon a period of ACDUTRA, a claimant must establish that he was disabled from a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a 'veteran' for purposes of other periods of service (e.g., the veteran's period of active duty in the Army) does not obviate the need to establish that the claimant is also a 'veteran' for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.   38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).   Annual training is an example of active duty for training, while weekend drills are inactive duty.  Presumptive periods generally do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Hammer Toes of the Right Foot

The Veteran contends that she is entitled to service connection for hammer toes of the right foot, to include as secondary to pes planus.

Then, as noted, the Board remanded the Veteran's claims in January 2015 in order to obtain a VA examination and opinion regarding the etiology of the Veteran's claimed hammer toe condition of the right foot.  

The examiner provided the opinion that it is less likely than not that the Veteran's claimed disability was incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner stated that the Veteran's service treatment records are silent for any diagnoses or treatments of hammer toes while on active service.  Additionally, the examiner found that the April 2015 examination revealed no current pathology related to a right hammer toe condition.  Finally, the Veteran's VA treatment records are silent as to any diagnoses or treatment of a hammer toe condition.

While the Veteran is competent to describe her symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a hammer toe disability.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from a hammer toe disability.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of a hammer toe disability.  In any event, the Board concludes that the medical evidence, which reveals no diagnosis or pathology of a right hammer toe disability, is of greater probative value than the Veteran's lay contentions.
	
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating throughout the appeal period, none of this evidence reflects findings of a current right hammer toe disability.  Accordingly, in the absence of competent and credible evidence of a current right hammer toe disability during the period of the claim, service connection is not warranted on any basis for any of the claims and must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Uterine Fibroids

The Veteran seeks service connection for uterine fibroids; she contends she first experienced symptoms stemming from the disorder during her second period of service, sometime around 1991 or 1992.  See June 2014 hearing transcript.  

The Veteran's service treatment records show that in February 1991 and March 1991 she was treated for gynecological complaints and an assessment of dysfunctional uterine bleeding was noted.  Also, in February 2008, the Veteran was prescribed Prempro for menopausal symptoms, and that she had "good symptomatic relief" from its use.  The record also indicated that the Veteran had no residual problems with her fibroids post "embolization" that occurred 8 years previously.  In December 2009, the Veteran underwent a DBQ regarding her alleged fibroid condition.  The examiner noted that the diagnosis is "status post-fibroidectomy."  The Veteran's condition included a prior history of irregular bleeding and heavy bleeding.  Additional post-service VA treatment records indicate that the Veteran had "calcification" of her fibroids in April 2012.  

The Veteran was provided a VA examination regarding this condition in April 2015.  The examiner reviewed the claims file and noted that the Veteran had a March 2003 diagnosis of uterine fibroids.  The Veteran reported that she experienced "heavy cycles" while stationed in Fort Gordon in 1991.  She subsequently had surgery for fibroid removal in 1993-1994.  The Veteran denied any bleeding at the time of examination.  She also denied any symptoms related to a gynecological condition.  In addition, the examiner found that there were no symptoms or findings for any diseases or injuries or adhesions of the reproductive organs.  The Veteran denied any current treatment or medications related to reproductive conditions.  No conditions were found related to the vulva, vagina, or cervix.  With regard to conditions of the uterus, the examiner noted that the Veteran had uterine fibroids.

The examiner found that it is less likely than not that the Veteran's uterine fibroids were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that a review of the Veteran's service treatment records show that the Veteran was using oral contraceptive during service.  Medical literature supports breakthrough bleeding as a potential side effect of stopping oral contraception, which was the diagnosis given to the Veteran during the February 1991 to March 1991 timeframe.  Further, the examiner found that the Veteran's service treatment records were silent for any diagnosis or treatment of uterine fibroids during active service.  The examiner noted that the Veteran had surgery for the removal of uterine fibroids during her non-active duty time, and that the Veteran has gone through menopause and does not have menstrual cycles currently.  As such, there are no further side effects from uterine fibroids.  Thus, the examiner found it is less likely than not that the Veteran's uterine condition was caused by or incurred during active service. 

Additionally, the examiner opined that the claimed condition, uterine fibroids, clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner stated that the Veteran admitted she had a uterine fibroid removed during inactive service, which the examiner explained would have resolved or improved the condition.  The Veteran further indicated that she does not bleed anymore, which has resolved any dysfunctional uterine bleeding or fibroid condition side effects.  Therefore, the examiner stated that the Veteran's current condition could not be aggravated beyond its natural progression.  

The January 2015 remand requested that an examiner provide an opinion from an examiner with appropriate expertise regarding (1) whether it is at least as likely as not (50 percent probability or greater) that any uterine fibroids are etiologically related to any symptomatology noted in service, including dysfunctional uterine bleeding noted in February 1991 and March 1991; and (2) whether it is clear and unmistakable that the Veteran entered service with pre-existing dysfunctional uterine bleeding, and if so, whether it is clear and unmistakable that the Veteran's pre-existing dysfunctional uterine bleeding was not aggravated beyond the natural progress of the disorder during service. 

From a review of the entire VA opinion, the Board may reasonably infer that the VA examiner essentially found that the dysfunctional uterine bleeding noted in service in 1991 did not clearly and unmistakably pre-exist service.  See generally Emenaker v. Peake, 551 F. 3d 2332, 2335 (Fed. Cir. 2008).  Rather, the examiner found that a review of the Veteran's service treatment records showed that the Veteran was using oral contraceptive during service and that Medical literature supported breakthrough bleeding as a potential side effect of stopping oral contraception, which was the diagnosis given to the Veteran during the February 1991 to March 1991 timeframe.  The VA examiner found that the Veteran does not currently have a chronic condition manifested by dysfunctional uterine bleeding or any chronic residuals therefrom.  The Board notes that a mere in-service event or injury is not enough.  There must be chronic disability resulting from the in-service event or injury.  Thus, while dysfunctional uterine bleeding was noted in service, it did not result in chronic residual disability.  Here, the medical opinion evidence shows no current disability.  Also, the VA examiner found that it is less likely than not that the Veteran's uterine fibroids were incurred in or caused by the claimed in-service injury, event, or illness, and that uterine fibroids clearly and unmistakably existed prior to service and were not aggravated beyond its natural progression by an in-service event, injury, or illness.  The Board places the most probative weight on the VA examiner's opinion because it is based on a review of the Veteran's claims file, and the opinion rendered is supported by a rationale based on sound medical principles.  While the Veteran believes her uterine condition should be service connected, the VA examiner's medical training and expertise in evaluating gynecological disorders and providing medical diagnoses and medical opinions is given substantially more weight.  Therefore, the Board finds the VA opinion dispositive of the medical nexus question presented in this case, and finds that service connection for a uterine condition is not warranted.    


ORDER

Service connection for a right hammer toe disability is denied.  

Service connection for a uterine condition, to include uterine fibroids and dysfunctional uterine bleeding is denied.


REMAND

After a careful review of the Veteran's claims file the Board finds that additional development of the claims of entitlement to service connection is warranted.

Pes planus

The Veteran seeks service connection for pes planus on the basis that she developed the condition during, or that it was aggravated by, her period of service and the boots she wore during that time.  Service treatment records show that between two of the Veteran's periods of service, in January 1995 and April 1995, she reported problems with pes planus.  In December 2009, X-ray images were taken of the Veteran's right foot, which revealed that there had been a "prior surgical resection of the distal ends of the proximal phalanx of the right little toe."  The Veteran's foot was otherwise unremarkable.  During a December 2009 Disability Benefits Questionnaire (DBQ), the examiner diagnosed the Veteran with pes planus, with subjective factors including right foot pain with ambulation.  The examiner also found that the condition impedes the Veteran's ability to walk long distances.  Furthermore, a VA physician has submitted a statement indicating that the Veteran has current problems with flat feet.  See November 2012 statement from Dr. J.G.  

As noted, the Board remanded the Veteran's pes planus claim in order to provide a VA examination and opinion concerning the etiology of the claimed disorder.  The examination was provided in April 2015.  At that time, the examiner noted the Veteran's diagnosis of bilateral pes planus in 1981.  The Veteran stated that she has always had flat feet and she began having problems in 1982 that resulted in her having inserts placed in her boots.  Subsequently, the examiner noted that the military boots have changed and the Veteran never went back in to have new inserts made for the newer boots.  Presently, the examiner indicated that the Veteran's feet are seriously off balance on the right foot and that she had a surgery to straighten her long toe.  She does not wear any in soles or support devices.  The Veteran denied pain, flare ups, and functional loss.  No abnormalities were found on examination.  The examiner noted that the Veteran has symptoms due to a hallux valgus condition in the right foot.  Multiple, routine, nonweightbearing radiographic views of both feet were obtained and there was no acute fracture or significant dislocation on either side.  There was no significant plantar calcaneal osteophyte and no radiographic evidence of high grade pes planus within the "limitation of nonweightbearing technique."  No additional pertinent findings were noted.  

The Board notes that in providing an opinion regarding the Veteran's claimed foot disabilities, the examiner did not provide an opinion regarding the claim of service connection for pes planus.  For these reasons, the issue of service connection for pes planus must again be remanded for compliance with the January 2015 Board Remand and to obtain an adequate medical opinion.  Stegall v. West, 11 Vet. App. 268   (1998); D'Aries v. Peake, 22 Vet. App. 97, 105   (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

Sinusitis 

The Veteran contends that she is entitled to service connection for a sinus or allergy condition on the basis that this condition developed during her period of service.  Service treatment records show that the Veteran reported chronic cough and chronic, frequent colds in a June 1981 Report of Medical History but denied sinusitis and allergic rhinitis.  No disorder was noted on the June 1981 Report of Medical Examination.  Service treatment records show that the Veteran was treated for sinusitis and allergic rhinitis during service.  In December 2009, the Veteran underwent a DBQ regarding her claimed sinus condition.  Upon examination, the Veteran's nose was normal, with no nasal obstruction, no rhinitis, and no sinusitis.  X-ray images were normal, as well.  The examiner opined that there is no diagnosis because the condition had "resolved" and there was no finding of bacterial rhinitis.  However, post-service VA treatment records from November 2010 indicate that the Veteran suffered from sinus drainage and seasonal allergies.  Then, in February 2012, records show that the Veteran was diagnosed with sinusitis.  Finally, the November 2012 statement from Dr. J.G. indicates the Veteran has sinusitis.  

Then, in April 2015, per the Board's remand, a VA examination and opinion was obtained.  The examiner reviewed the claims file and noted that there was a diagnosis of chronic sinusitis in 1980 and a diagnosis of allergic rhinitis in 1991. During the examination, the Veteran reported that she had problems with allergies and sinuses before going into the military, but that she had not been diagnosed with a chronic condition.  She further reported that she used to have a sinus infection at least twice a year, which she stated has continued to worsen over the years.  She also told the examiner that she has nasal sprays, Flonase, and Nasonex; the Veteran stated that her sinus and allergy problems cause headaches if untreated. 

Upon examination, however, the examiner found that the Veteran did not have any nose, throat, larynx, or pharynx conditions.  There were no scars, other pertinent physical findings, complications, conditions, signs, or symptoms related to any diagnosis.  A helial CT scan of the head was performed in December 2014.  The results revealed that there was no significant intra-axial lesion, vascular distribution infarct, or intracranial hemorrhage.  There was no hydrocephalus or extra-axial collection.  Additionally, there was no suspicious intracranial mass effect or midline shift; the skull was intact and the craniovertebral junction was well preserved.  The bilateral orbits were unremarkable and the well-aerated paranasal sinuses and mastoid.  Thus, the impression was that the Veteran's head CT study was "essentially unremarkable nonenhanced" without obvious intra-axial lesion, acute intracranial process, or suspicious focal mass. 

An endoscopy was also performed in April 2015, the Veteran complained of nasal symptoms lasting from the previous three weeks to month.  She complained of excess mucus that is clear and yellow.  Overall, she reported frequent nasal congestion, left-sided nasal obstruction, frequent nasal drainage, frequent facial pressure or pain and frequent headaches.  During the endoscopy, the endoscope was passed into the left cavity, and no hypertrophy was noted.  There was slight rightward deviation with no masses or lesions.  There was no edema and no polyps seen.  There was no mucopurulence.  There were no masses or lesions noted in the posterior nasal cavity; the nasal choanae were obstructed.  The Veteran was unable to tolerate the endoscope of the left side; she was also unable to tolerate examination past the posterior nasal cavity, so the oropharyngeal and larynx examinations were not performed.  She was diagnosed with episodic rhinosinusitis by history that was not present at the time of her appointment.  

The examiner provided the opinion that it is less likely than not that the Veteran's sinus condition was incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner indicated that the Veteran's CT scan of the head was reflective of no pathology for the sinuses.  The examiner also noted that no pathology was found during the endoscopy.  Further, the examiner noted that the Veteran indicated that she suffered from sinus and allergy problems before service but that she was not diagnosed because she was "not sure what was going on."  The examiner thus opined that it is less likely than not that the Veteran's current sinus or allergy condition was incurred as a result of her active service.  

The Veteran has multiple periods of service and different types of service which have different legal requirements for establishing entitlement to service connected compensation benefits.  The Board finds that a clarifying addendum opinion is needed to decide the claim. 

Sinus and Tension Headaches

Additionally, the Veteran is seeking service connection for a headache disability to include on a secondary service connection theory of entitlement.  The Veteran has stated that her headaches develop if her allergy and sinus condition is not treated.  See April 2015 VA examination.  Additionally, the December 2009 DBQ discussed the Veteran's complaints of headaches, and noted that the Veteran has headaches that occur with and in between sinus infections.  

The Board recognizes that the Veteran was afforded a VA examination in conjunction with this claim in April 2015.  At that time, the examiner found that it was less likely than not that the Veteran's claimed headache condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that because the Veteran's service treatment records are silent for a diagnosis of headaches and "positive for grass allergy and a headache diagnosis in 1980 prior to active service," the Veteran had both conditions before service.  The examiner also stated that he could not provide a baseline level of severity of sinus tension headaches prior to aggravation because the Veteran acknowledged having sinus problems undiagnosed prior to service; therefore, he found he could not find a baseline on how severe the condition was could not be established.  Finally, the examiner opined that it is not at least as likely as not that the Veteran's headaches were aggravated beyond natural progression by the sinus condition or allergies.  The examiner stated that the Veteran has been told she has nothing wrong with her sinuses and no pathology was found in April 2015 regarding her sinuses.  As such, the examiner stated that it is less likely than not that the sinus or tension headaches were aggravated by the Veteran's sinus condition.

As noted above, the Veteran has multiple periods of service and different types of service which have different legal requirements for establishing entitlement to service connected compensation benefits.  The Board finds that a clarifying addendum opinion is needed to decide the claim. 
  
Accordingly, the case is REMANDED for the following action:

1.  If feasible, given the fact that multiple periods of service are involved in this case and given the current organizational state of the electronic record, please consider arranging/providing the service treatment records and medical records in a manner that will permit the VA examiner to view the Veteran's medical history chronologically.  

2.  Return the Veteran's claims file and a copy of this remand to the examiner who performed the April 2015 foot examination for an opinion. If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below.

The examiner is asked to specifically address the following in regard to the Veteran's contentions which include the contention that wearing military boots caused or aggravated her pes planus:

(a) In regard to the period of service from July 14, 1981 to October 16, 1981, (i) did the Veteran's current pes planus have its onset during this period; (ii) did the Veteran's pes planus pre-exist this period; (iii) did the Veteran's pes planus worsen during this period; and (iv) did the Veteran's pes planus worsen beyond its natural progression?

(b) In regard to the period of service from February 1, 1991 to April 29, 1991, (i) did the Veteran's current pes planus have its onset during this period; (ii) did the Veteran's pes planus pre-exist this period; (iii) did the Veteran's pes planus worsen during this period; and (iv) did the Veteran's pes planus worsen beyond its natural progression during this period?  
 
(c) In regard to the period of service from March 16, 1997 to May 30, 1997, (i) did the Veteran's current pes planus have its onset during this period; (ii) did the Veteran's pes planus pre-exist this period; (iii) did the Veteran's pes planus worsen during this period; and (iv) did the Veteran's pes planus worsen beyond its natural progression during this period?  
 
(d) In regard to the period of service from September 10, 1999 to November 24, 1999, (i) did the Veteran's current pes planus have its onset during this period; (ii) did the Veteran's pes planus pre-exist this period; (iii) did the Veteran's pes planus worsen during this period; and (iv) did the Veteran's pes planus worsen beyond its natural progression during this period? 

(e) In regard to the period of service from June 13, 2005 to October 4, 2009, (i) did the Veteran's current pes planus have its onset during this period; (ii) did the Veteran's pes planus pre-exist this period; (iii) did the Veteran's pes planus worsen during this period; and (iv) did the Veteran's pes planus worsen beyond its natural progression during this period?   

3.  Return the Veteran's claims file and a copy of this remand to the examiner who performed the April 2015 sinus condition/allergies examination for a clarifying addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below.

The examiner is asked to specifically address the following in light of the Veteran's diagnosis of episodic rhinosinusitis:

(a) In regard to the period of service from July 14, 1981 to October 16, 1981, (i) did the Veteran's current sinus condition/allergies have its onset during this period; (ii) did the Veteran's sinus condition/allergies pre-exist this period; (iii) did the Veteran's sinus condition/allergies worsen during this period; and (iv) did the Veteran's sinus condition/allergies worsen beyond its natural progression?

(b) In regard to the period of service from February 1, 1991 to April 29, 1991, (i) did the Veteran's current sinus condition/allergies have its onset during this period; (ii) did the Veteran's sinus condition/allergies pre-exist this period; (iii) did the Veteran's sinus condition/allergies worsen during this period; and (iv) did the Veteran's sinus condition/allergies worsen beyond its natural progression during this period?

(c) In regard to the period of service from March 16, 1997 to May 30, 1997, (i) did the Veteran's current sinus condition/allergies have its onset during this period; (ii) did the Veteran's sinus condition/allergies pre-exist this period; (iii) did the Veteran's sinus condition/allergies worsen during this period; and (iv) did the Veteran's sinus condition/allergies worsen beyond its natural progression during this period?

(d) In regard to the period of service from September 10, 1999 to November 24, 1999, (i) did the Veteran's current sinus condition/allergies have its onset during this period; (ii) did the Veteran's sinus condition/allergies pre-exist this period; (iii) did the Veteran's sinus condition/allergies worsen during this period; and (iv) did the Veteran's sinus condition/allergies worsen beyond its natural progression during this period?

(e) In regard to the period of service from June 13, 2005 to October 4, 2009, (i) did the Veteran's current sinus condition/allergies have its onset during this period; (ii) did the Veteran's sinus condition/allergies pre-exist this period; (iii) did the Veteran's sinus condition/allergies worsen during this period; and (iv) did the Veteran's sinus condition/allergies worsen beyond its natural progression during this period?

4.  Return the Veteran's claims file and a copy of this remand to the examiner who performed the April 2015 headache examination for a clarifying addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below.

(a) In regard to the period of service from July 14, 1981 to October 16, 1981, (i) did the Veteran's current sinus and tension headaches have its onset during this period; (ii) did the Veteran's sinus and tension headaches pre-exist this period; (iii) did the current sinus and tension headaches worsen during this period; and (iv) did the Veteran's current sinus and tension headaches worsen beyond its natural progression? 

(b) In regard to the period of service from February 1, 1991 to April 29, 1991, (i) did the Veteran's current sinus and tension headaches have its onset during this period; (ii) did the Veteran's current sinus and tension headaches pre-exist this period; (iii) did the Veteran's current sinus and tension headaches worsen during this period; and (iv) did the Veteran's sinus and tension headaches worsen beyond its natural progression during this period? 
 
(c) In regard to the period of service from March 16, 1997 to May 30, 1997, (i) did the Veteran's current sinus and tension headaches have its onset during this period; (ii) did the Veteran's sinus and tension headaches pre-exist this period; (iii) did the Veteran's sinus and tension headaches worsen during this period; and (iv) did the Veteran's sinus and tension headaches worsen beyond its natural progression during this period?

(d) In regard to the period of service from September 10, 1999 to November 24, 1999, (i) did the Veteran's current sinus and tension headaches have its onset during this period; (ii) did the Veteran's sinus and tension headaches pre-exist this period; (iii) did the Veteran's sinus and tension headaches worsen during this period; and (iv) did the Veteran's sinus and tension headaches worsen beyond its natural progression during this period? 

(e) In regard to the period of service from June 13, 2005 to October 4, 2009, (i) did the Veteran's current sinus and tension headaches have its onset during this period; (ii) did the Veteran's sinus and tension headaches pre-exist this period; (iii) did the Veteran's sinus and tension headaches worsen during this period; and (iv) did the Veteran's sinus and tension headaches worsen beyond its natural progression during this period?   

(f) Is it at least as likely as not (50 percent probability or greater) that any sinus and tension headaches were caused by a sinus condition/allergies?

(g) Is it at least as likely as not (50 percent probability or greater) that any sinus and tension headaches were aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by a sinus condition/allergies?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


